DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed December 2, 2020 and February 2, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent publication 20200119904 granted to Philyaw et al.
Regarding claim 1, Philyaw meets the claimed limitations as follows:
“A method for a self-auditing blockchain, the method comprising: 
collecting, by a processor, process information associated with a peer node;” see paragraphs [0021] (. . . processor executing instructions . . .); [0040] (. . . a background task add an associated access event to the system log. . .); [0062] (. . . a node logs the access event in a local copy of a system log. . .)
“generating an imprint from the process information;” see paragraph [0042] (. . . the access event and/or any other associated information (e.g., metadata, such as timestamped information of a completion of the access event) is added to the system log 312 . . )  
“and comparing the imprint from the peer node to an imprint consensus to detect an error, wherein the error indicates that the peer node has been compromised.” see Abstract; paragraph [0063] (. . . The denying may be based at least in part on a plurality of distributed nodes, which include the system log, invalidating the request. For example, referring back to FIG. 1, each of the nodes 110A-110F may compare the contents of their copy of the system log 130 with the request or request copy of a system log. This may include identifying that the request or requested copy of the system log has various block IDs that point to different block IDs compared to the stored local copy. . .) and Figures 3 and 8.

Examiner Note:

The claimed imprint is considered to be equivalent to the copy of the system log that is distributed to each node in the reference. 
Further, the detected error is determined to be block IDs that are different from the block IDs in the distributed system log shared by each peer node. 

Regarding claim 2, Philyaw meets the claimed limitations as follows:
“The method of claim 1, further comprising: identifying where the error of the compromised peer occurs in the process information using the imprint.” see paragraph [0063]
Regarding claim 3, Philyaw meets the claimed limitations as follows:
“The method of claim 1, wherein generating the imprint from the process information further comprises: hashing the process information from the peer node to generate a Merkle tree; generating the Merkle tree; and configuring the Merkle tree to form the imprint of the peer node.” see paragraph [0052] (. . .  In these hashing embodiments, backups of the system log 530 can be mirrored or copied to other databases, and the hashes on the blockchain confirm which copy is legitimate. In an example illustration of this functionality, a data structure associated with the blockchain may include a mapping of a hash of the system log 530, as it is included in a blockchain, to the actual plain text system log 530 as it is included in the mirrored database. In this way, legitimate copies can be confirmed.)
Regarding claim 4, Philyaw meets the claimed limitations as follows:
“The method of claim 1, further comprising encrypting the imprint to form an encrypted imprint; generating a first message, wherein the first message includes the encrypted imprint and a signature, wherein the signature identifies the peer node associated with the imprint; and committing the first message to the blockchain.” see paragraph [0024] (. . . validation of a transaction is facilitated utilizing features of asymmetric key cryptography (i.e., public-private key pairs), among other things. In some aspects, as is commonly known in public Blockchains (e.g., Bitcoin), a private key can be employed to generate one or more associated public keys, encrypt data (e.g., system log access events) that can only be decrypted by an associated public key, and/or digitally sign data or transactions. On the other hand, a public key can be employed to decrypt data encrypted by an associated private key, encrypt data that only the private key can decrypt, and/or digitally authenticate a digital signature generated by an associated private key. As public keys can be shared freely, public keys generally function as “wallet addresses” that are associated with a private key. In this regard, digital tokens or other units of value (e.g., log file access events) can be “transmitted” from one wallet address (i.e., a public key of a sender) to another wallet address (i.e., a public key of a receiver). In actuality, however, the transmission of a digital token or unit of value is not a physical transfer, but is represented as a record of transfer from one wallet address to another that, if validated, is recorded onto the blockchain. The record is not finalized (i.e., added to the Blockchain), however, until the transfer is validated by a consensus of the nodes 110A-110F in the distributed ledger network 100.)
Regarding claim 5, Philyaw meets the claimed limitations as follows:
“The method of claim 4, further comprising: 
generating a second message, wherein the second message includes one or more keys to decrypt the encrypted imprint to reform the imprint; and committing the second message to the blockchain.” see paragraphs [0024]; [0026] (. . . decrypt the encrypted access event as part of the “validation” process as described above.); [0027] (. . . After a consensus of validity for a transaction has been reached by the nodes 110A-110F (or designated nodes), the transaction awaits confirmation (i.e., addition to the Blockchain). As the nodes 110A-110F (or designated nodes) can be peers with each other, any node (or designated node) can participate in the process of adding the transaction to the Blockchain. . . .).

Examiner Note:
The examiner is taking the position that the second message relates to the action by a second peer node to decrypt the copy of the system log sent by a first peer node. Subsequently the second peer node adds its action (second message) to the blockchain.

Regarding claim 6, Philyaw meets the claimed limitations as follows:
“The method of claim 5, further comprising: 
verifying the signature of the peer node associated with the first message;” see paragraph [0025] (. . . Nodes 110A-110F (or designated nodes) of the distributed ledger network 100 must independently determine that the transaction from the sending wallet address is valid (or invalid) by digitally authenticating the digital signature (or not authenticating) with the sending wallet address . . .)
“collecting the one or more keys from the second message; and decrypting the encrypted imprints of the first message with the one or more keys from the second message.” see paragraphs [0024]; [0026] and [0027]
Regarding claim 7, Philyaw meets the claimed limitations as follows:
“The method of claim 1, wherein comparing the imprint to the imprint consensus to detect the error further comprises: 
determining the imprint consensus, wherein determining the imprint consensus includes identifying a group of peer nodes have an identical imprint.” see paragraph [0020] (. . . All or a “consensus” of these “validation” nodes must agree on what the correct contents of the system log is. That is to say, the contents of the system logs must be the same for every copy. Accordingly, there is no single place (e.g., a central server) where the system log can be edited because even if one copy is requested for edit, all of the other nodes that include the copy must agree on the edit but will not if it causes a change in the system log. Furthermore, each block in the distributed ledger network may include a hash or encrypted data, which proves the veracity of all the transactions, and any attempts to tamper with the log would need to break this cryptography, as described in more detail below.)

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 8, the cited prior art fails to specifically teach the method of claim 7, further comprising: analyzing the imprint consensus; identifying the process information associated with the imprint that does not identically match the imprint consensus; and generating a report, wherein the report includes where the error is located within the process information.
With respect to claim 16, the cited prior art fails to specifically teach the system of claim 15, the processor being further configured to perform operations comprising: analyzing the imprint consensus; identifying the process information associated with the imprint that does not identically match the imprint consensus; and generating a report, wherein the report includes where the error is located within the process information.

Claims 9-15 are system claims that are substantially equivalent to method claims 1-7. Therefore, claims 9-15 are rejected by a similar rationale.

Claims 17-20 are computer product claims that are substantially equivalent to method claims 1-2 and 4-5. Therefore, claims 17-20 are rejected by a similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437